Name: Commission Regulation (EEC) No 3766/86, of 9 December 1986, establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 12. 86 Official Journal of the European Communities No L 349/15 COMMISSION REGULATION (EEC) No 3766/86 of 9 December 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 12 December 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1986. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26. 0 OJ No L 335, 13 . 12. 1985, p . 9 . No L 349/ 16 Official Journal of the European Communities 11 . 12. 86 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 | 07.01 A II New potatoes 23,54 1034 187,79 50,60 161,51 3184 16,70 34701 56,96 15,01 1.12 ex 07.01-21 1 ex 07.01-22 J&lt; ex 07.01 B I Broccoli 91,73 3970 720,50 190,92 625,44 13381 70,17 132262 215,75 66,91 1.14 07.01-23 07.01 B II White cabbages and red cabbages 20,14 872 158,23 41,93 137,35 2938 15,41 29046 4738 14,69 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 13,05 565 102,57 27,18 89,04 1905 9,99 18829 30,71 9,52 1.20 07.01-31 1 07.01-33 J 07.01 D I Cabbage lettuce 64,11 2775 503,54 133,43 437,11 9352 49,04 92435 150,78 46,76 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 98,35 313,18 6137 32,33 67359 110,79 28,87 1.28 07.01-41 1 07.01-43 j 07.01 F I Peas 236,72 10246 1 859,31 492,70 1 614,01 34532 181,10 341313 556,78 172,67 130 07.01-45 } 07.01-47 j 07.01 F II Beans (of the species Phaseolus) 81,76 3539 642,22 170,18 557,49 11927 62,55 117893 19231 59,64 132 ex 07.01-49 ex 07.01 F III Broad beans 47,30 2047 371,51 98,44 322,50 6900 36,18 68198 111,25 34,50 1.40 ex 07.01-54 ex 07.01 G II Carrots 8,58 376 68,35 18,25 58,96 1173 6,12 12532 20,57 5,66 1.50 ex 07.01-59 ex 07.01 G IV Radishes 128,48 5561 1009,18 267,42 876,03 18743 98,29 185254 302^0 93,72 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 8,95 387 70,36 18,64 61,08 1306 6,85 12917 21,07 6,53 1.70 07.01-67 ex 07.01 H Garlic 234,79 10163 1844,15 488,68 1 600,84 34250 179,62 338529 552^4 171,26 1.74 ex 07.01-68 ex 07.01 IJ Leeks 37,96 1643 298,16 79,01 258,82 5537 29,04 54733 89,28 27,68 1.80 07.01 K Asparagus : \ l 1.80.1 ex 07.01-71I  green 328,62 14224 2581,09 683,96 2240,56 47937 251,40 473810 772^2 239,69 1.80.2 ex 07.01-71  other 371,80 16093 2920,29 773,85 2535,01 54237 284,44 536077 874,50 271,20 1.90 07.01-73 07.01 L Artichokes 97,84 4235 768,53 203,65 667,13 14273 74,85 141079 230,14 7137 1.100 07.01-75 1 07.01-77 ] 07.01 M Tomatoes 58,53 2533 459,76 121,83 399,11 8539 44,78 84399 137,68 42,69 1.110 07.01-81 1 07.01-82 J 07.01 P I Cucumbers 60,16 2604 472,58 125,23 410,23 8777 46,03 86752 141,51 43,88 1.112 07.01-85 07.01 Q II Chantarelles 980,32 42351 7692,52 2040,56 6683,79 138121 751,05 1412739 2305,65 717,96 1.118 07.01-91 07.01 R Fennel 35,90 1553 281,97 74,71 244,77 5236 27,46 51761 84,43 26,18 1.120 07.01-93 07.01 S Sweet peppers 73,75 3192 579,31 153,51 502,88 10759 56,42 106344 173,47 53,79 1.130 07.01-97 07.01 T II Aubergines 74,82 3238 587,71 155,74 510,17 10915 57,24 107887 175,99 54,57 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 27,12 1174 213,08 56,46 184,97 3957 20,75 39115 63,80 19,78 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 34,04 1473 267,38 70,85 232,10 4966 26,04 49083 80,07 24,83 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 67,64 2928 531,29 140,78 461,19 9867 51,74 97529 159,09 49,33 2.10 08.01-31 ex 08.01 B Bananas, fresh 45,49 1969 357,34 94,69 310,19 6636 34,80 65597 107,00 33,18 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 54,23 2347 426,01 112,88 369,80 7912 41,49 78203 127,57 39,56 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 93,81 4060 736,87 195,26 639,65 13685 71,77 135267 220,66 68,43 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 198,47 8591 1 558,87 413,08 1 353,21 28952 151,83 286161 466,81 144,76 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 43,28 1900 344,34 93,04 296,26 5829 30,66 63829 104,68 27,69 11 . 12. 86 Official Journal of the European Communities No L 349/17 Amount of unit values per 100 kg net Code NIMEXEcode CCT heading No Description ECU Bfrs/Lfrs Dkr DM FF Di £ Irl Lit F1 £ :  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 2.50.2 2.503 2.60 35,67 19,31 1544 836 280,23 151,74 74,25 40,21 243,26 131,72 5204 2818 27,29 14,77 51442 27855 83,91 45,44 26,02 14,09  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 2.60.2 2.603 2.60.4  Monreales and satsumas  Mandarins and wilkings  Clementines 36,10 54,83 61,20 08.02-29 08.02-31 08.02.28 08.02-34 08.02-37 ex 08.02 B ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II ex 08.02 C ;x 08.02 D 1562 2395 2649 5306 1623 283,60 435,12 480,74 962,84 294,50 75,15 115,65 127,39 255,14 78,04 246,19 376,03 417,32 835,81 255,65 5267 7558 8928 17882 5469 27,62 41,69 46,82 93,78 28,68 52061 79602 88250 176748 54062 84,92 130,32 143,96 28832 88,19 26.33 37,50 44,64 89,41 27.34 122,58 37,49  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink ex 08.02-50 ex 08.02-70 ex 08.02-70 ex 08.02-90 2.70 2.80 2.80.1 2.80.2 2.81 2.90 47,86 52,08 122,93 375,95 409,06 965,55Limes and limettes 08.04-11 08.04-19 08.04-23 2071 2254 5321 3048 4027 1956 99,62 108,39 255,86 146,58 193,65 94,07 326,35 355,09 838,16 480,19 634,37 308,16 6982 7597 17932 10273 13572 6593 36,61 39,84 94,04 53,88 71,17 34,57 69013 75091 177246 101 546 134149 65168 112,58 122,49 289,14 165,65 218,83 106,30 ex 08.02 E 08.04 A I 08.05 C 08.06 A II Table grapes Chestnuts Apples 70,42 93,04 45,19 235 2.100 553,17 730,78 355,00 34,91 37,98 89,66 51,37 67,86 32,96 40,29 69,04 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II 434,47 377,57 7802 130,4055,36 94,66 194,57 218,80 08.07-10 ex 08.07-32 ex 08.07-32 08.07 A ex 08.07 B ex 08.07 B 2395 4097 8422 9470 3890 645,40 1 326,65 1 491,79 79815 136482 280547 315468 130463 Pears Apricots Peaches Nectarines Cherries Plums 743,49 1 528,28 1718,52 115.38 197,01 404,98 455.39 190,05 654,80 42,35 72,41 148,85 167,38 62,99 240,68 222.64 457.65 514,62 214,04 739,96 08.07-51 08.07-55 607,49 2.110 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.190.1 08.07-71 08.07-75 88,56 314,61 577,93 706,11 2471,04 4539,25 13808 28384 31917 12155 45893 84305 18106 3142 08.07 C 08.07 D 08.08 A 08.08 C 141,92 159,59 56,65 229,47 421,54 90,10 15,63 2145,03 3940,38 08.08-11 08.08-15 13618 25016 5710 991 453607 833269 190076 32987 1 202,86 275,73 47,85 442,13 100,19 17,38 1 359,30 311,13 53,99 08.08-35 08.09-11 Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons) : 131,10 22,75 1044,19 181,21 902,34 156,59ex 08.09 ex 08.09  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  other ex 08.09-19 ex 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.09-90 66,17 105,50 52,99 183,06 106,02 318,47 2864 4566 2293 7924 4589 13871 519,78 828,64 416,25 1 437,84 832,77 2536,52 137,73 219,58 110,30 381,01 220,67 669,81 451,20 719.32 361.33 1 248,14 722,90 2191,95 9653 15390 7730 26704 15466 43984 50,62 80,71 40,54 140,04 81,11 243,38 95416 152114 76411 263943 152872 461 727 155,65 248,14 124,64 430,57 249,37 755,78 48,27 76,95 38,65 133,52 77,33 218,88 2.190.2 2.195 2.200 2.202 2.203 ex 08.09 ex 08.09 ex 08.09 ex 08.09 Pomegranates Kiwis Khakis Lychees